Case 1:18-cv-03342-MSK-NRN Document 15 Filed 01/12/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-03342-MSK-NRN

  JANE DOE, and JOHN DOE 1 and JOHN DOE 2

  Plaintiffs,

  v.

  THE ALEXANDER DAWSON SCHOOL, L.L.C.

  Defendant.



       NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P 41(a)(1)(A)(i)


         PLEASE TAKE NOTICE that Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

  Plaintiffs and their counsel hereby give notice that the above-styled action is voluntarily dismissed,

  with prejudice against the Defendant.

         Respectfully submitted, January 12, 2019

                                                        LASZLOLAW
                                                        s/ Michael J. Laszlo
                                                        Theodore E Laszlo, Jr. (#36234)
                                                        Michael J. Laszlo (#38206)
                                                        2595 Canyon Blvd., Suite 210
                                                        Boulder, CO 80302
                                                        Telephone: (303) 926-0410
                                                        tlaszlo@laszlolaw.com
                                                        mlaszlo@laszlolaw.com




                                                    1
Case 1:18-cv-03342-MSK-NRN Document 15 Filed 01/12/19 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE
                I hereby certify that the foregoing was served this 12th day of January, 2019, by

  electronic delivery on Defendant’s counsel via email.



                                                      /s/ Michael J. Laszlo
                                                      Michael J. Laszlo




                                                 2
